DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 in line 4 recites “the cover”.
It should be “the cover window”.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 in line 14 recites “the user input comprising a first touch input and a first proximity input”.
	Claim 1 in line 20 recites “identify, from the first user input, the first proximity input applied to ……”.
	The language “the first user input” in line 20 refers back to line 14.
	Claim 1 in line 14 recites “the user input comprising a first touch input and a first proximity input”.
	It is unclear the language in line 20 “the first proximity input applied to ……” refers to.
	Claim 1 line 30 recites “perform …….select one of the first touch input or the first proximity input as a function of the first user input”.
	Claim 1 in line 14 recites “the user input comprising a first touch input and a first proximity input”.
	Because line 14 define “the user input comprising a first touch input and a first proximity input”, it is unclear why line 30 recites “select one of the first touch input or the first proximity input as a function of the first user input”?

	All dependent claims depend on claims 1, 11 have same issues because of claim dependency.
	Examiner suggests applicant review all claims and correct relationship among user input, first touch input and first proximity input to improve claim clarity.

Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive.
Claims 1, 6, 8 – 11, 16, 18 – 20 have claim deficiencies for 35 USC 112(b) issues.

Allowable Subject Matter
Claims 1, 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 – 10, 12 - 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.